Per Curiam.
Plaintiff in error (hereinafter designated defendant) was convicted of the unlawful possession of intoxicating liquors and was sentenced to a term of 60 days in the county jail. He prosecutes error to this court to review the record of his conviction.
The assignments of error, in substance, are: The verdict is not sustained by sufficient evidence, and the sentence is excessive.
From the record it appears that defendant was operating a soft drink parlor in the village of Henderson, Nebraska. July 18, 1934, his premises were searched and therein was found alcohol in three containers, a gallon can and two bottles; also a bottle of wine. The premises were not the residence, and the liquors were found concealed behind the counter or bar, where they could be conveniently reached for serving customers.
The sheriff testified: “I asked Mr. Fast what he wanted to do about this liquor, and he said, ‘What can I do, you *264have it on me.’ I said, ‘Why do you want to monkey with this stuff, why were you selling alcohol?’ He said, ‘Well, the other fellows were doing it and I had to.’ ”
The evidence was sufficient to warrant the jury in finding defendant guilty as charged. The sentence does not appear to be excessive. The record discloses no error. Judgment
Affirmed.